DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaar (U.S. 6,705,056) in view of Wypych (U.S. 20160097228).
In re Claim 12, Tollenaar teaches a wood blocking system including wood blocking placed between metal studs, the wood blocking system comprising: a panel (14,26) of a blocking material having a width that could be considered a standard width, the standard width of the panel of the blocking material is sized to a nominal stud width configured to fit between the metal studs (11); the metal studs including a first metal stud and an adjacent metal stud; each of the first metal stud and the adjacent metal stud are c-channel metal studs including a hard side including a flat web; a z-shaped bracket (27) including: a bracket having a first flange(27b) surface, a second flange (27c) surface and a connecting web (27a) surface; the first flange (27b) surface has a plurality of holes therethrough for screws (121) (Column 4, Lines 19-32); the connecting web surface connects the first flange surface and the second flange surface at an offset distance, where the second flange surface is parallel with the first flange surface and is offset the offset distance from the first flange surface; wherein, the z-shaped bracket is 
Tollenaar teaches the offset distance of the connecting web (27a) surface is approximately a thickness of the wood blocking (26); the first flange surface is oriented at an angle to the connecting web surface; and the second flange surface is oriented an angle to the connecting web surface; whereby, a combination of the first flange surface, the connecting web surface and the second flange surface create a z-shape.
Tollenaar teaches that the plurality of holes are punched through the first flange surface for screws (121), where the plurality of holes are configured for pre-installing the bracket on one of the metal studs, where the first flange surface is positioned on an outer flange of the metal stud (11), the connecting web surface is positioned against the hard side of the metal stud, and the second flange surface extends approximately perpendicular from the hard side of the metal stud, where the second flange surface is capable of being attached to the wood blocking.  (Column 4, Lines 19-32; Figures 1-16)
Tollenaar does not specifically teach that the first and second flanges are oriented at the slightly acute angle of 89 degrees.  These flanges appear to be at right angles. 
It would have been obvious to one having ordinary skill in the art made to angle the flanges at 89 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A slightly acute angle of 89 degrees would make for a snug fit for the block material.  
 This modified Tollenaar configuration meets the positively claimed limitations and is therefore capable of the functional limitation of not allowing interference of a square edge of the blocking at a radius bend of the z-shaped bracket.
Tollenaar teaches only that there are screws (121) through holes the connecting web (27a).  Tollenaar does not teach the screw holes a first vertical row of the holes positioned approximate a web side of the first flange surface; and a second vertical row of the holes positioned approximate a distal side of the first flange surface.  
However two rows, each with two holes would be obvious and would satisfy this requirement.  Further, the use of multiple rows on a flange of a Z-shaped bracket is well known and obvious, as is evidenced by Wypych.  Figures 3 and 4 show a Z-shaped bracket with two rows of fasteners.  (Paragraph 0033).  The addition of multiple rows of fasteners would be obvious to one of ordinary skill in the art as of the effective date for a a stronger connection.  This would allow for increased shear and pullout strength of the wood blocking.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
The applicant argues that the Tollenaar reference does not disclose flange surfaces at a slightly acute angle to the connecting web where the angle is 89 degrees.  As was stated, Tollenaar disclosed what appears to be an angle of around 90 degrees (a right angle).  The examiner has previously noted that an angle of 89 degrees would be obvious since it has been held that discovering the optimum or workable value approximately 89 degrees.  A right angle is approximately 89 degrees.  The applicant further argues that manufacturing tolerance would be between 0.1 and 0.3 degrees.  An angle of 89.9 or 89.7 degrees would also be approximately 89 degrees.  The applicants disclosure supports the examiners contention that an angle of approximately 89 degrees (such as 90, 89.9, or 89.7 degrees), would function as well as an angle that was perfectly 89 degrees.  Modifying a ninety degree by such a small interval, as was noted, would be obvious with the stated benefit of enhancing the snugness of the fit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633